Citation Nr: 0832875	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 80 
percent for service-connected chronic nephritis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska, granting service connection for chronic 
nephritis, but assigning a noncompensable disability rating.  

This claim was previously before the Board in January 2007.  
The Board remanded the veteran's claim for further 
development in the form of an additional VA examination.  
Thereafter, the RO increased the veteran's initial disability 
rating to 80 percent in an April 2007 decision.  As the 
veteran still has not been granted the maximum benefits 
allowed, the veteran is presumed to be seeking a higher 
rating, and the original claim is still active.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

The veteran's chronic nephritis is manifested by persistent 
edema, lethargy, weakness and limitation of exertion; it is 
not manifested by a need for dialysis, the preclusion of more 
than sedentary activity, a BUN of 80 mg% or creatinine of 
more than 8 mg%, or a markedly decreased function of the 
kidneys or other organ systems.  

CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 80 percent for service-connected chronic nephritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115, Diagnostic Code 
7502 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran's increased rating claim arises from his 
continued disagreement with the initial disability 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in November 
2003 and April 2007, he was afforded formal VA examinations. 
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

According to Diagnostic Code 7502, chronic nephritis is to be 
rated as renal dysfunction.  38 C.F.R. § 4.115a outlines the 
rating criteria for renal dysfunction: 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, 100 percent rating.  
38 C.F.R. 
§ 4.115a. 

Facts and Analysis

The veteran was granted service connection for chronic 
nephritis, as secondary to his service-connected diabetes 
mellitus, in an April 2004 rating decision.  A noncompensable 
disability evaluation was assigned, effective as of September 
2, 2002 - one year prior to the date of receipt of the 
veteran's claim by VA.  The veteran's disability rating was 
later increased to 80 percent, effective September 2, 2002, 
in an April 2007 rating decision.  The veteran has continued 
his appeal, however, contending that he is entitled to an 
initial disability rating in excess of 80 percent.  The 
evidence does not support the veteran's contention, and the 
Board concludes that at no time since the veteran filed his 
claim has he been entitled to a disability rating in excess 
of 80 percent for chronic nephritis.  

The veteran was first diagnosed with nephrotic syndrome in 
March 1997.  According to VA outpatient treatment records 
from that time, the veteran was hospitalized in February 2007 
for acute renal failure.  The veteran was treated and 
discharged in March 1997.  The veteran was then examined by 
VA in October 1997, where the diagnosis of nephrotic syndrome 
was again assigned.  

The veteran was again examined by VA in November 2003.  A 
diagnosis of nephrotic syndrome was assigned as part of this 
examination.  The examiner noted that it was at least as 
likely as not that the veteran's nephritis was secondary to 
his service-connected diabetes mellitus.  However, the 
examination report did not address any of the criteria for 
renal dysfunction outlined in the Diagnostic Code, and was of 
no use for VA rating purposes.  An additional VA examination 
was ordered by the Board in a January 2007 remand, and this 
examination took place in April 2007.  

According to the April 2007 VA examination, the veteran had 
persistent bipedal edema.  Blood urea nitrogen (BUN) was 
found to be 12 milligram/deciliter (mg/dL).  The examiner 
noted that this was in the normal range of between 9 and 20 
mg/dL.  Creatinine was found to be 0.9 mg/dL.  The examiner 
noted that this was within the normal range of 0.7 to 1.5 
mg/dL.  The examiner also concluded that the veteran was not 
in need of dialysis at this time.  Finally, the examiner 
noted that the veteran had no cardiovascular symptoms.  This 
finding was confirmed in a March 2008 VA outpatient treatment 
note, where no abnormalities were found upon cardiac 
examination.  

During the April 2007 VA examination, the veteran indicated 
that he experienced ongoing lethargy, fatigue and weakness.  
The veteran reported a minimal activity level, but did 
indicate that he could stand or walk for 15 to 30 minutes at 
a time, was able to vacuum in the home, could go shopping 
with his wife on short trips, and was able to drive short 
distances.  However, the veteran did state that he did not 
engage in yard work, physical exertion, or sporting 
activities.  

Based on the above evidence, the Board finds that the 
veteran's disability evaluation is more appropriately 
represented by the currently assigned 80 percent disability 
evaluation than the next-higher disability evaluation of 100 
percent.  As previously mentioned, an 80 percent disability 
evaluation requires persistent edema and albuminuria with BUN 
40 to 80mg%, or, creatinine 4 to 8mg%, or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent disability 
evaluation, however, requires regular dialysis, or, 
precluding more than sedentary activity due to persistent 
edema and albuminuria, or, BUN more than 80mg%, or, 
creatinine more than 8mg%, or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  

The evidence establishes that the veteran does not need 
dialysis.  Additionally, the evidence indicates that the 
veteran is not precluded from more than sedentary activity.  
He is capable of performing certain chores, leaves the house 
to go shopping, and is able to walk for up to 30 minutes.  
Therefore, even though persistent edema has been noted, it 
must result in a preclusion of all but sedentary activity to 
warrant a 100 percent disability evaluation.  

Further, the veteran's BUN and creatinine levels are well 
within normal limits.  There also does not appear to be 
markedly decreased function of the kidneys, as dialysis is 
not required.  The evidence also indicates that the veteran's 
cardiovascular function is normal, and there is no indication 
of markedly decreased function of any other bodily system.  
As such, the veteran's overall disability picture is more 
appropriately rated as 80 percent disabling.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, the evidence establishes that 
at no time since the grant of service connection has the 
veteran's symptomatology warranted a higher disability 
rating, and as such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability evaluation in excess of 80 percent 
for service-connected nephritis must be denied.





ORDER

Entitlement to an initial disability rating in excess of 80 
percent for chronic nephritis is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


